      Case: 3:20-cv-00041-wmc Document #: 1 Filed: 01/16/20 Page 1 of 11



                    UNIITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________

WISCONSIN LABORERS HEALTH FUND,
WISCONSIN LABORERS APPRENTICESHIP
AND TRAINING FUND, BUILDING & PUBLIC
WORKS LABORERS VACATION FUND, and
JOHN J. SCHMITT (in his capacity as Trustee),

BUILDING TRADES UNITED PENSION TRUST FUND
and SCOTT REDMAN (in his capacity as Trustee),

WISCONSIN LABORERS-EMPLOYERS
COOPERATION AND EDUCATION TRUST FUND,

WISCONSIN LABORERS DISTRICT COUNCIL,

                              Plaintiffs,

      v.                                                           Case No. 20-cv-41

JP ANTHONY, INC.

                      Defendant.
______________________________________________________________________

                              COMPLAINT
______________________________________________________________________

       NOW COME the Plaintiffs, by their attorneys, The Previant Law Firm, S.C., by

Christopher J. Ahrens, and as and for a cause of action against the Defendant, alleges

and show to the Court the following:

                               Jurisdiction and Venue

      1.      Jurisdiction of this Court upon Defendant J.P. Anthony, Inc. is founded

upon Section 502 of the Employee Retirement Income Security Act of 1974 (hereinafter

“ERISA”) (29 U.S.C. § 1132), and Section 301(a) of the Labor Management Relations Act

of 1947 (hereinafter “LMRA”), as amended (29 U.S.C. § 185(a)), in that the Plaintiffs are
       Case: 3:20-cv-00041-wmc Document #: 1 Filed: 01/16/20 Page 2 of 11



aggrieved by the Defendant’s violation of certain collective bargaining agreements, trust

plans and trust agreements, and Defendant’ continued refusal to submit contributions in

accordance with the terms of those plans and agreements, thereby violating the

provisions of ERISA, the Multi-Employer Pension Plan Amendments Act (“MPPAA”), the

terms and provisions of the employee benefit plans, Section 301 of the LMRA, and the

common law of the State of Wisconsin.

      2.      Venue lies in this Court under ERISA § 502(e)(2) (29 U.S.C. § 1132(e)(2))

in that the Plaintiff Wisconsin Laborers Health Fund, Wisconsin Laborers Apprenticeship

and Training Fund, and Building & Public Works Laborers Vacation Fund hold principal

place of business located and have funds administered in Dane County, Wisconsin.

                                         Parties

      3.        Plaintiffs Wisconsin Laborers Health Fund, Wisconsin Laborers

Apprenticeship and Training Fund, and Building & Public Works Laborers Vacation Fund,

employee benefit plans within the meaning of ERISA §§ 3(1), (2), (3), and (37), 502, and

515, as amended by the MPPAA (codified as amended at 29 U.S.C. §§ 1002(1), (2), (3),

and (37), 1132, and 1145), and bring this action on behalf of the Trustees, participants,

and beneficiaries of said Plans. Said plans maintain offices at 4633 LIUNA Way, Suite

201, DeForest, Wisconsin 53532.

      4.       Plaintiff John J. Schmitt is a trustee and beneficiary of the Wisconsin

Laborers Health Fund and as such has standing to be a Plaintiff in this action. Mr. Schmitt

maintains an office at 4633 LIUNA Way, Suite 101, DeForest, WI 53532.

      5.      Plaintiff Building Trades United Pension Trust Fund is an employee benefit

plan within the meaning of §§ 3(2), (3), and (37), 502, and 515 of ERISA, as amended by
       Case: 3:20-cv-00041-wmc Document #: 1 Filed: 01/16/20 Page 3 of 11



the MPPAA (codified as amended at 29 U.S.C. §§ 1002(2), (3), and (37), 1132, and 1145),

and brings this action on behalf of the Trustees, participants, and beneficiaries of said

plan. Said plan maintains offices at 500 Elm Grove Road, Elm Grove, WI 53122.

       6.          Plaintiff Wisconsin Laborers-Employers Cooperation and Education Trust

Fund (“LECET Fund”) is an employee benefit plan governed by a Board of Trustees

consisting of union and labor employee appointees as provided by LMRA § 302(c)(5) (29

U.S.C. § 186(c)(5)), whose purpose is to address areas of common concern to labor and

management in the construction industry. Said Plan maintains offices at 4633 LIUNA

Way, Suite 201, DeForest, Wisconsin 53532.

       7.          Plaintiff Scott Redman is a Trustee and a fiduciary of the Building Trades

United Pension Trust Fund, as well as a participant and beneficiary within the meaning of

ERISA and as such has standing to be a Plaintiff in this action and to seek the remedies

prayed      for.    Scott   Redman     maintains   an   office   at   11175   West   Parkland

Avenue, Milwaukee, Wisconsin 53224.

       8.          Plaintiff Wisconsin Laborers District Council is a labor organization within

the meaning of 29 U.S.C. § 158, et seq., and brings this action on behalf of the participants

and members of the organization for whom it collects working dues. Said labor

organization maintains offices at 4633 LIUNA Way, Suite 201, DeForest, Wisconsin

53532.

       9.          Defendant J.P. Anthony, Inc. (hereinafter “J.P. Anthony”) is a domestic

corporation, engaged in business with principal offices located at N63 W24511 Silver

Spring Drive, Sussex, WI 53089. Its registered agent for service of process is John P.

Anthony, N63 W24511 Silver Spring Drive, Sussex, WI 53089.
       Case: 3:20-cv-00041-wmc Document #: 1 Filed: 01/16/20 Page 4 of 11



                                          Facts

       10.      J.P. Anthony is an employer and party in interest in an industry affecting

commerce within the meaning of ERISA §§ 3(5), (11), (12), and (14) (29 U.S.C. §§

1002(5), (11), (12), and (14)) and the LMRA (29 U.S.C. §151, et seq.).

       11.      For all times relevant, J.P. Anthony was and remains a party to and agreed

to abide by the terms of one or more collective bargaining agreements (hereinafter “Labor

Agreements”) between itself and the Union.

       12.      The Labor Agreements described herein contain provisions whereby J.P.

Anthony agreed to make timely payments to the Plaintiffs' trust funds for each employee

covered by said Labor Agreements.

       13.      By execution of said Labor Agreements, J.P. Anthony adopted the trust

agreements and amendments thereof which establish and govern the Plaintiffs and are

necessary for their administration, and designated as its representatives on the Board of

Trustees such trustees as have been named and appointed pursuant to said trust

agreements, together with their successors selected in the manner provided in such trust

agreements, and thereby ratifying all actions already taken or to be taken within the scope

of their authority.

       14.      By virtue of executing the Labor Agreements and adopting and assenting

to all the terms and provisions of the trust agreements, and the rules and regulations

heretofore and hereafter adopted by the trustees of said trust funds, J.P. Anthony has

agreed as follows:
       Case: 3:20-cv-00041-wmc Document #: 1 Filed: 01/16/20 Page 5 of 11



               a.      to file monthly reports and make timely and prompt contributions to

                      the Plaintiffs for each employee covered by the aforementioned

                      Labor Agreements;

               b.      to deduct from each employee who has so authorized, working dues

                      and to timely pay said amounts to the Unions;

               c.      to designate, and accept as its representatives, the trustees named

                      in the declaration of trust and their successors;

               d.      to adopt and abide by all of the rules and regulations adopted by the

                      trustees of the Plaintiffs pursuant to the trust agreements;

               e.       to adopt and abide by all of the actions of the trustees in

                      administering the Plaintiffs in accordance with the trust agreements

                      and the rules so adopted;

               f.      to pay, in addition to all of the contributions which are due and owing,

                      liquidated damages and interest relative to delinquent contributions;

                      and

               g.       to pay, in addition to delinquent contributions, interest, and

                      liquidated damages, actual attorney fees, audit fees, court costs, and

                      service fees, should legal action be necessary to obtain delinquent

                      contributions, interest, and liquidated damages.

       15.      J.P. Anthony has failed to perform its obligations pursuant to the terms and

conditions of the Labor Agreements and trust agreements by, although not necessarily

limited to, the following:
       Case: 3:20-cv-00041-wmc Document #: 1 Filed: 01/16/20 Page 6 of 11



              a.      failing to make continuing and prompt payments to the Plaintiffs as

                     required by the Labor Agreements and trust agreements for all of

                     J.P. Anthony’s covered employees; and

              b.      failing to accurately report employee work status to the Plaintiffs.

       16.    ERISA § 502(g)(2), as amended by the MPPAA provides:

              (2)     In any action under this title by a fiduciary for or on behalf
              of a plan to enforce section 515 in which a judgment in favor of
              the plan is awarded, the court shall award the plan --

                      (A)     the unpaid contributions,

                      (B)     interest on the unpaid contributions,

                      (C)      an amount equal to the greater of --

                              (i)     interest on the unpaid contributions, or

                             (ii)    liquidated damages provided for under the plan in an
                             amount not in excess of 20 percent (or such higher
                             percentage as may be permitted under Federal or State law)
                             of the amount determined by the court under subparagraph
                             (A),

                     (D)      reasonable attorney's fees and costs of this action, to be paid
                             by the defendant, and

                     (E)      such other legal or equitable relief as the court deems
                             appropriate.

For purposes of this paragraph, interest on unpaid contributions shall be determined by

using the rate provided under the plan, or, if none, the rate prescribed under section 6621

of the Internal Revenue Code of 1954.

       17.    ERISA § 515 provides:

              Every employer who is obligated to make contributions to a
              multiemployer plan under the terms of the plan or under the terms
              of a collectively bargained agreement shall, to the extent not
       Case: 3:20-cv-00041-wmc Document #: 1 Filed: 01/16/20 Page 7 of 11



              inconsistent with law, make such contributions in accordance with
              the terms and conditions of such plan or agreement.

       18.    Although J.P. Anthony has made payments towards contributions owed to

the Wisconsin Laborers Health Fund, Wisconsin Laborers Apprenticeship and Training

Fund, Building & Public Works Laborers Vacation Fund, LECET Fund and Wisconsin

Laborers District Council in the amount of $45,760.09 for the audit period October 1, 2013

through October 31, 2015, as well as $22,795.77 toward the contributions owed to the

Building Trades United Pension Trust Fund for the audit period January 1, 2015 through

May 31, 2017, Plaintiffs have ascertained that said Defendant has failed, neglected, and

omitted to perform its statutory and contractual obligations to make timely payments. J.P.

Anthony is now indebted to the Plaintiffs as follows:

Audit Period: October 1, 2013 through October 31, 2015:

Wisconsin Laborers Health Fund                                         $9,321.90
Wisconsin Laborers Apprenticeship and Training Fund                       301.47
Building & Public Works Laborers Vacation Fund                          1,186.86
LECET Fund                                                                 38.21

Audit Period: November 1, 2015 through May 31, 2017:

Wisconsin Laborers Health Fund                                       $35,452.39
Wisconsin Laborers Apprenticeship and Training Fund                    1,056.97
Building & Public Works Laborers Vacation Fund                         5,033.62
Wisconsin Laborers LECET Fund                                            304.95
Wisconsin Laborers District Council (Dues)                             3,991.57

Audit Period: July 1, 2015 through May 31, 2017:

Building Trades United Pension Trust Fund                             $19,576.88
       Case: 3:20-cv-00041-wmc Document #: 1 Filed: 01/16/20 Page 8 of 11




                           Claim One Against J.P. Anthony, Inc.
             Violation of ERISA §§ 502 and 515 (29 U.S.C. §§ 1132 and 1145)

       19.      As and for a first claim for relief against J.P. Anthony, Plaintiffs repeat and

reallege each and every allegation contained in paragraphs 1 through 18 above and

incorporate the same as though fully set forth herein word for word.

       20.       For purposes of this claim (Claim One), the Wisconsin Laborers Health

Fund, Wisconsin Laborers Apprenticeship and Training Fund, and Building & Public

Works Laborers Vacation Fund and Building Trades United Pension Trust Fund are

hereinafter referred to as the “Funds.”

       21.      Due demand has been made by the Funds upon J.P. Anthony for payment

of all sums due and owing but said Defendant has failed to pay them and amounts remain

due and owing.

       22.      Because, as the Funds are informed and believe, J.P. Anthony has not

made timely and prompt contributions on behalf of all covered employees, the corpus of

each of the Funds is reduced, the Funds' income is reduced, and their ability to pay

benefits to qualified participants and beneficiaries is curtailed. Consequently, ERISA and

the Funds' employee benefit plans have been violated, and the Funds are entitled to all

of the remedies provided by ERISA.

       23.      Because J.P. Anthony has failed to make timely and prompt contributions,

some of the Funds' beneficiaries and participants could have eligibility terminated and

benefits reduced for which they would otherwise qualify. These beneficiaries and

participants would be left without an adequate remedy at law and would suffer severe and
      Case: 3:20-cv-00041-wmc Document #: 1 Filed: 01/16/20 Page 9 of 11



irreparable harm if said Defendant is not mandatorily compelled to comply with the Labor

Agreements and enjoined from further breaches.

      WHEREFORE, the Funds demand the following relief:

      1.      Judgment on behalf of the Funds and against J.P. Anthony, Inc.:

             A.     For $10,810.23, representing contributions, interest, and liquidated

                    damages owed to the Wisconsin Laborers Health Fund, Wisconsin

                    Laborers Apprenticeship and Training Fund, and Building & Public

                    Works Laborers Vacation Fund for the audit period covering October

                    1, 2013 through October 31, 2015;

             B.     For $41,542.98, representing contributions, interest, and liquidated

                    damages owed to the Wisconsin Laborers Health Fund, Wisconsin

                    Laborers Apprenticeship and Training Fund, and Building & Public

                    Works Laborers Vacation Fund for the audit period covering

                    November 1, 2015 through May 31, 2017;

             C.     For $19,576.88, representing contributions, interest, and liquidated

                    damages owed to the Building Trades United Pension Trust Fund for

                    the audit period covering July 1, 2015 through May 31, 2017;

             D.     Actual attorney fees and the costs of this action.

      2.      For such other, further, or different relief as the Court deems just and

proper.
      Case: 3:20-cv-00041-wmc Document #: 1 Filed: 01/16/20 Page 10 of 11



                   Claim Two Against Defendant J.P. Anthony, Inc.
                      Violation of LMRA § 301 (29 U.S.C. § 185)

       24.     As and for a second claim for relief against J.P. Anthony, Plaintiffs repeat

and reallege each and every allegation contained in paragraphs 1 through 23 above and

incorporate the same as though fully set forth herein word for word.

       25.     For purposes of this claim (Claim Two), the Wisconsin Laborers LECET is

hereinafter referred to as the “LECET” and the Wisconsin Laborers District Council is

hereinafter referred to as the “Union.”

       26.     Due demand has been made upon J.P. Anthony for payment of all

contributions, interest, and dues owed to the Fund and Union, but said Defendant has

refused to pay them, and amounts remain due and owing.

       27.     Because, as the Fund and Union are informed and believe, J.P. Anthony

has not paid timely and prompt contributions on behalf of union members, the Fund’s

income is reduced and its beneficiaries and participants could have eligibility terminated

and benefits reduced for which they would otherwise qualify. These beneficiaries and

participants would be left without an adequate remedy at law and would suffer severe and

irreparable harm if said Defendant is not mandatorily compelled to comply with the Labor

Agreements and enjoined from further breaches. Consequently, LMRA has been

violated, and the Fund is entitled to all of the remedies provided by LMRA.

       WHEREFORE, the Fund and Union demand the following relief:

       1.      Judgment on behalf of the Fund and Union and against J.P. Anthony as

follows:

              A.      For $38.21, representing unpaid interest to LECET for the audit

                     period covering October 1, 2013 through October 31, 2015;
      Case: 3:20-cv-00041-wmc Document #: 1 Filed: 01/16/20 Page 11 of 11



               B.     For $4,296.52, representing unpaid contributions, interest and dues

                      owed to LECET Fund and the Union for the audit period covering

                      November 1, 2015 through May 31, 2017;

               C.     Actual attorney fees and the costs of this action.

      2.         For such other, further, or different relief as the court deems just and

proper.

          Dated this 13th day of January 2020.



                                          /s/ Christopher J. Ahrens
                                          Christopher J. Ahrens (SBN: 1043237)
                                          The Previant Law Firm, S.C.
                                          310 West Wisconsin Avenue, Suite 100 MW
                                          Milwaukee, WI 53203
                                          414-271-4500 (Telephone)
                                          414-271-6308 (Fax)
                                          Email: cja@previant.com

                                          Attorneys for the Plaintiffs
